United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 97-2162
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Tommy Dale Christopher,                  *       [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: August 22, 1997
                                Filed: September 3, 1997
                                    ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Tommy Dale Christopher appeals the 75-month sentence imposed by the district
court1 after he pleaded guilty to transmitting in interstate commerce a communication
containing a threat to injure, in violation of 18 U.S.C. § 875(b). We affirm.




      1
        The Honorable George Howard, Jr., United States District Judge for the Eastern
District of Arkansas.
       The sole issue on appeal is whether Christopher&s 1994 California conviction for
second-degree burglary of a commercial building constituted a “crime of violence”
within the meaning of U.S. Sentencing Guidelines Manual § 4B1.2(1) (1995) (defining
“crime of violence” to include crimes involving “conduct that presents a serious
potential risk of physical injury to another”), thereby qualifying Christopher for a
career-offender enhancement under U.S. Sentencing Guidelines Manual § 4B1.1
(1995). As Christopher concedes, in United States v. Hascall, 76 F.3d 902, 904-05
(8th Cir.), cert. denied, 117 S. Ct. 358 (1996), we determined that second-degree
burglaries of commercial buildings involve conduct that presents a serious potential risk
of physical injury to another.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-